                 Case 3:18-cv-05945-VC Document 74 Filed 04/25/19 Page 1 of 22



 1

 2

 3

 4

 5

 6

 7
                                     UNITED STATES DISTRICT COURT
 8
                                  NORTHERN DISTRICT OF CALIFORNIA
 9
                                          SAN FRANCISCO DIVISION
10

11    SOCIAL TECHNOLOGIES, LLC                              Case No. 18-CV-05945-VC
12                   Plaintiff,                             STIPULATED PROTECTIVE ORDER
                                                            FOR LITIGATION INVOLVING
13          v.                                              PATENTS, HIGHLY SENSITIVE
                                                            CONFIDENTIAL INFORMATION
14    APPLE INC.                                            AND/OR TRADE SECRETS AS
                     Defendant.                             MODIFIED
15

16

17   1.     PURPOSES AND LIMITATIONS

18          Disclosure and discovery activity in this action are likely to involve production of confidential,

19   proprietary, trade secret, commercially sensitive, and/or private information for which special protection

20   from public disclosure and from use for any purpose other than prosecuting, defending, and attempting

21   to settle this litigation may be warranted. Accordingly, the parties hereby stipulate to and petition the

22   court to enter the following Stipulated Protective Order. The parties acknowledge that this Order does

23   not confer blanket protections on all disclosures or responses to discovery and that the protection it

24   affords from public disclosure and use extends only to the limited information or items that are entitled

25   to confidential treatment under the applicable legal principles. The parties further acknowledge, as set

26   forth in Section 12.4, below, that this Stipulated Protective Order does not entitle them to file

27   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures that must be

28   followed and the standards that will be applied when a party seeks permission from the court to file


     STIPULATED PROTECTIVE ORDER                                               CASE NO. 3:18-cv-05945-VC-SK
                Case 3:18-cv-05945-VC Document 74 Filed 04/25/19 Page 2 of 22



 1   material under seal.
 2            Protected Material designated under the terms of this Protective Order shall be used by a
 3   Receiving Party solely for this case, and shall not be used directly or indirectly for any other purpose
 4   whatsoever.
 5   2.       DEFINITIONS
 6            2.1      Challenging Party: a Party or Non-Party that challenges the designation of information or
 7   items under this Order.
 8            2.2      “CONFIDENTIAL” Information or Items: information (regardless of how it is generated,
 9   stored or maintained) or tangible things that qualify for protection under Federal Rule of Civil Procedure
10   26(c).
11            2.3      Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well as
12   their support staff).
13            2.4      Designating Party: a Party or Non-Party that designates information or items that it
14   produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY
15   CONFIDENTIAL – ATTORNEYS’ EYES ONLY”.
16            2.5      Disclosure or Discovery Material: all items or information, regardless of the medium or
17   manner in which it is generated, stored, or maintained (including, among other things, testimony,
18   transcripts, and tangible things), that are produced or generated in disclosures or responses to discovery
19   in this matter.
20            2.6      Expert or Consultant: a person with specialized knowledge or experience in a matter
21   pertinent to the litigation who (1) has been retained by a Party or its counsel to serve as an expert
22   witness or as a consultant in this action, (2) is not a past or current officer, director, or employee of a
23   Party or of a Party’s competitor, and (3) at the time of retention, is not anticipated to become an officer,
24   director, or employee of a Party or of a Party’s competitor.
25            2.7      “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items:
26   extremely sensitive “Confidential Information or Items,” disclosure of which to another Party or Non-
27   Party the Producing Party reasonably believes is likely to cause economic harm or significant
28   commercial disadvantage to the Producing Party. The Parties agree that the following information, if

                                                            2
     STIPULATED PROTECTIVE ORDER                                                 CASE NO. 3:18-cv-05945-VC-SK
                Case 3:18-cv-05945-VC Document 74 Filed 04/25/19 Page 3 of 22



 1   non-public, shall be presumed to merit the “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 2   ONLY” designation: trade secrets, pricing information, financial data, sales information, sales or
 3   marketing forecasts or plans, business plans, sales or marketing strategy, product development
 4   information, engineering documents, testing documents, employee information, and other non-public
 5   information of similar competitive and business sensitivity. The Parties acknowledge that source code
 6   would presumptively fall within the definition of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 7   ONLY” but would require additional protection. As source code is unlikely to be relevant in this case,
 8   the Parties have not set forth a source code discovery protocol but will amend this agreement in the
 9   event discovery of source code becomes warranted.
10            2.8    House Counsel: attorneys who are employees of a party to this action. House Counsel
11   does not include Outside Counsel of Record or any other outside counsel.
12            2.9    Non-Party: any natural person, partnership, corporation, association, or other legal entity
13   not named as a Party to this action.
14            2.10   Outside Counsel of Record: attorneys who are not employees of a party to this action but
15   are retained to represent or advise a party to this action and have appeared in this action on behalf of that
16   party or partners, associates, and staff of such counsel to whom it is reasonably necessary to disclose the
17   information for this litigation.
18            2.11   Party: any party to this action, including all of its officers, directors, employees,
19   consultants, retained experts, and Outside Counsel of Record (and their support staffs).
20            2.12   Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material in
21   this action.
22            2.13   Professional Vendors: persons or entities that provide litigation support services (e.g.,
23   photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing, storing, or
24   retrieving data in any form or medium) and their employees and subcontractors.
25            2.14   Protected Material: any Disclosure or Discovery Material that is designated as
26   “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
27            2.15   Receiving Party: a Party that receives Disclosure or Discovery Material from a Producing
28   Party.

                                                            3
     STIPULATED PROTECTIVE ORDER                                                 CASE NO. 3:18-cv-05945-VC-SK
               Case 3:18-cv-05945-VC Document 74 Filed 04/25/19 Page 4 of 22



 1   3.     SCOPE
 2          The protections conferred by this Stipulation and Order cover not only Protected Material (as
 3   defined above), but also (1) any information copied or extracted from Protected Material; (2) all copies,
 4   excerpts, summaries, or compilations of Protected Material; and (3) any testimony, conversations, or
 5   presentations by Parties or their Counsel that might reveal Protected Material. However, the protections
 6   conferred by this Stipulation and Order do not cover the following information: (a) any information that
 7   is in the public domain at the time of disclosure to a Receiving Party or becomes part of the public
 8   domain after its disclosure to a Receiving Party as a result of publication not involving a violation of this
 9   Order, including becoming part of the public record through trial or otherwise; and (b) any information
10   known to the Receiving Party prior to the disclosure or obtained by the Receiving Party after the
11   disclosure from a source who obtained the information lawfully and under no obligation of
12   confidentiality to the Designating Party. Any use of Protected Material at trial shall be governed by a
13   separate agreement or order.
14          Nothing in this Protective Order shall prevent or restrict a Producing Party’s own disclosure or use
15   of its own Protected Material for any purpose, and nothing in this Order shall preclude any Producing
16   Party from showing its Protected Material to an individual who prepared the Protected Material. Nothing
17   in this Order shall be construed to prejudice any Party’s right to use any Protected Material in court or in
18   any court filing with the consent of the Producing Party or by order of the Court.
19   4.     DURATION
20          Even after final disposition of this litigation, the confidentiality obligations imposed by this
21   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
22   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and
23   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion and
24   exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the time limits
25   for filing any motions or applications for extension of time pursuant to applicable law.
26   5.     DESIGNATING PROTECTED MATERIAL
27          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or
28   Non-Party that designates information or items for protection under this Order must take care to limit

                                                           4
     STIPULATED PROTECTIVE ORDER                                               CASE NO. 3:18-cv-05945-VC-SK
               Case 3:18-cv-05945-VC Document 74 Filed 04/25/19 Page 5 of 22



 1   any such designation to specific material that qualifies under the appropriate standards. To the extent it
 2   is practical to do so, the Designating Party must designate for protection only those parts of material,
 3   documents, items, or oral or written communications that qualify – so that other portions of the material,
 4   documents, items, or communications for which protection is not warranted are not swept unjustifiably
 5   within the ambit of this Order. Mass, indiscriminate, or routinized designations are prohibited.
 6          If it comes to a Designating Party’s attention that information or items that it designated for
 7   protection do not qualify for protection at all or do not qualify for the level of protection initially
 8   asserted, that Designating Party must promptly notify all other parties that it is withdrawing the mistaken
 9   designation.
10          5.2        Manner and Timing of Designations. Except as otherwise provided in this Order (see,
11   e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or
12   Discovery Material that qualifies for protection under this Order must be clearly so designated before
13   the material is disclosed or produced.
14          Designation in conformity with this Order requires:
15                     (a) for information in documentary form (e.g., paper or electronic documents, but
16   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix
17   the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to
18   each page that contains protected material. If only a portion or portions of the material on a page
19   qualifies for protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by
20   making appropriate markings in the margins) and must specify, for each portion, the level of protection
21   being asserted.
22          A Party or Non-Party that makes original documents or materials available for inspection need
23   not designate them for protection until after the inspecting Party has indicated which material it would
24   like copied and produced. During the inspection and before the designation, all of the material made
25   available for inspection shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
26   After the inspecting Party has identified the documents it wants copied and produced, the Producing
27   Party must determine which documents, or portions thereof, qualify for protection under this Order.
28   Then, before producing the specified documents, the Producing Party must affix the appropriate legend

                                                            5
     STIPULATED PROTECTIVE ORDER                                                 CASE NO. 3:18-cv-05945-VC-SK
                 Case 3:18-cv-05945-VC Document 74 Filed 04/25/19 Page 6 of 22



 1   (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”) to each page
 2   that contains Protected Material. If only a portion or portions of the material on a page qualifies for
 3   protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by making
 4   appropriate markings in the margins) and must specify, for each portion, the level of protection being
 5   asserted.
 6          Native Files. Where electronic files and documents are produced in native electronic format,
 7   such electronic files and documents shall be designated for protection under this Order by appending to
 8   the file names or designators information indicating whether the file contains “CONFIDENTIAL,” or
 9   “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” material, or shall use any other
10   reasonable method for so designating Protected Materials produced in electronic format. When
11   electronic files or documents are printed for use at deposition, in a court proceeding, or for provision in
12   printed form to an Expert or Consultant pre-approved pursuant to paragraph 7.4, the party printing the
13   electronic files or documents shall attach the slip sheet bearing the confidentiality designation and the
14   production number to the front of such printed native electronic format files and affix a legend to the
15   printed document corresponding to the designation of the Designating Party and including the
16   production number and designation associated with the native file. No one shall seek to use in any court
17   filing in this litigation a .tiff, .pdf, or other image format version of a document produced in native file
18   format without first (1) providing a copy of the image format version to the Producing Party so that the
19   Producing Party can review the image to ensure that no information has been altered, and (2) obtaining
20   the consent of the Producing Party, which consent shall not be unreasonably withheld. To the extent a
21   party seeks to use an image version of a document produced in native file format at a deposition or in an
22   expert disclosure, the Producing Party reserves the right to object to such use if it determines that the
23   image format version of the native file format used at a deposition or in an expert disclosure includes
24   information that has been altered.
25                   (b) for testimony given in deposition or in other pretrial or trial proceedings, that the
26   Designating Party identifies on the record, before the close of the deposition, hearing, or other
27   proceeding, all protected testimony and specify the level of protection being asserted. All such
28   testimony shall be treated as HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY during the 48

                                                           6
     STIPULATED PROTECTIVE ORDER                                                CASE NO. 3:18-cv-05945-VC-SK
               Case 3:18-cv-05945-VC Document 74 Filed 04/25/19 Page 7 of 22



 1   hours immediately following said testimony. When it is impractical to identify separately each portion
 2   of testimony that is entitled to protection and it appears that substantial portions of the testimony may
 3   qualify for protection, the Designating Party may invoke on the record (before the deposition, hearing,
 4   or other proceeding is concluded) a right to have up to 21 days to identify the specific portions of the
 5   testimony as to which protection is sought and to specify the level of protection being asserted. Only
 6   those portions of the testimony that are appropriately designated for protection within the 21 days shall
 7   be covered by the provisions of this Stipulated Protective Order. Alternatively, a Designating Party may
 8   specify, at the deposition or up to 21 days afterwards if that period is properly invoked, that the entire
 9   transcript shall be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
10   EYES ONLY.”
11          Parties shall give the other parties notice if they reasonably expect a deposition, hearing or other
12   proceeding to include Protected Material so that the other parties can ensure that only authorized
13   individuals who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A) are
14   present at those proceedings. The use of a document as an exhibit at a deposition shall not in any way
15   affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
16   ONLY.”
17          Transcripts containing Protected Material shall have an obvious legend on the title page that the
18   transcript contains Protected Material, and the title page shall be followed by a list of all pages
19   (including line numbers as appropriate) that have been designated as Protected Material and the level of
20   protection being asserted by the Designating Party. The Designating Party shall inform the court
21   reporter of these requirements. Any transcript that is prepared before the expiration of a 21-day period
22   for designation shall be treated during that period as if it had been designated “HIGHLY
23   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless otherwise agreed. After the
24   expiration of that period, the transcript shall be treated only as actually designated.
25                  (c) for information produced in some form other than documentary and for any other
26   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or
27   containers in which the information or item is stored the legend “CONFIDENTIAL” or “HIGHLY
28   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” If only a portion or portions of the information or

                                                           7
     STIPULATED PROTECTIVE ORDER                                                CASE NO. 3:18-cv-05945-VC-SK
                Case 3:18-cv-05945-VC Document 74 Filed 04/25/19 Page 8 of 22



 1   item warrant protection, the Producing Party, to the extent practicable, shall identify the protected
 2   portion(s) and specify the level of protection being asserted.
 3            5.3    Inadvertent Failures to Designate. An inadvertent failure to designate qualified
 4   information or items does not, standing alone, waive the Designating Party’s right to secure protection
 5   under this Order for such material. Upon timely correction of a designation, the Receiving Party must
 6   make reasonable efforts to assure that the material is treated in accordance with the provisions of this
 7   Order.
 8   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
 9            6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation of
10   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
11   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or
12   a significant disruption or delay of the litigation, a Party does not waive its right to challenge a
13   confidentiality designation by electing not to mount a challenge promptly after the original designation
14   is disclosed.
15            6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution process by
16   providing written notice of each designation it is challenging and describing the basis for each challenge.
17   To avoid ambiguity as to whether a challenge has been made, the written notice must recite that the
18   challenge to confidentiality is being made in accordance with this specific paragraph of the Protective
19   Order. The parties shall attempt to resolve each challenge in good faith and must begin the process by
20   conferring directly (in voice to voice dialogue; other forms of communication are not sufficient) within
21   14 days of the date of service of notice. In conferring, the Challenging Party must explain the basis for
22   its belief that the confidentiality designation was not proper and must give the Designating Party an
23   opportunity to review the designated material, to reconsider the circumstances, and, if no change in
24   designation is offered, to explain the basis for the chosen designation. A Challenging Party may proceed
25   to the next stage of the challenge process only if it has engaged in this meet and confer process first or
26   establishes that the Designating Party is unwilling to participate in the meet and confer process in a
27   timely manner.
28            6.3    Judicial Intervention. Failing agreement, the Receiving Party may bring a motion to the

                                                           8
     STIPULATED PROTECTIVE ORDER                                                CASE NO. 3:18-cv-05945-VC-SK
               Case 3:18-cv-05945-VC Document 74 Filed 04/25/19 Page 9 of 22



 1   Court for a ruling that the Discovery Material in question is not entitled to the status and protection of
 2   the Producing Party’s designation. The motion shall be brought under Civil Local Rule 7 (and in
 3   compliance with Civil Local Rule 79-5 if applicable) on a timely basis and within 14 days of the parties’
 4   agreement that the meet and confer process will not resolve their dispute, whichever is earlier. The
 5   Parties’ entry into this Order shall not preclude or prejudice either Party from arguing for or against any
 6   designation, establish any presumption that a particular designation is valid, or alter the burden of proof
 7   that would otherwise apply in a dispute over discovery or disclosure of information. Each such motion
 8   must be accompanied by a competent declaration affirming that the movant has complied with the meet
 9   and confer requirements imposed in the preceding paragraph.
10          The burden of persuasion in any such challenge proceeding shall be on the Designating Party.
11   Frivolous challenges and those made for an improper purpose (e.g., to harass or impose unnecessary
12   expenses and burdens on other parties) may expose the Challenging Party to sanctions. All parties shall
13   continue to afford the material in question the level of protection to which it is entitled under the
14   Producing Party’s designation until (1) the court rules on the challenge, or (2) the Party who designated
15   the Discovery Material in question withdraws such designation in writing.
16   7.     ACCESS TO AND USE OF PROTECTED MATERIAL
17          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or
18   produced by another Party or by a Non-Party solely in connection with this case only for prosecuting,
19   defending, or attempting to settle this litigation, and not for any other purpose whatsoever, including
20   without limitation any other litigation, patent prosecution or acquisition, patent reexamination or reissue
21   proceedings, or any business or competitive purpose or function. Such Protected Material may be
22   disclosed only to the categories of persons and under the conditions described in this Order. When the
23   litigation has been terminated, a Receiving Party must comply with the provisions of section 13 below
24   (FINAL DISPOSITION).
25          Protected Material must be stored and maintained by a Receiving Party at a location in the
26
27

28

                                                           9
     STIPULATED PROTECTIVE ORDER                                               CASE NO. 3:18-cv-05945-VC-SK
                Case 3:18-cv-05945-VC Document 74 Filed 04/25/19 Page 10 of 22



 1   United States and in a secure manner1 that ensures that access is limited to the persons authorized under
 2   this Order. To ensure compliance with applicable United States Export Administration Regulations,
 3   Protected Material may not be exported outside the United States or released to any foreign national
 4   (even if within the United States).
 5            7.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by
 6   the court or permitted in writing by the Designating Party, a Receiving Party may disclose any
 7   information or item designated “CONFIDENTIAL” only to:
 8                      (a) the Receiving Party’s Counsel, as well as employees of said Counsel to whom it is
 9   reasonably necessary to disclose the information for this litigation and who have signed the
10   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A, and any copying
11   or clerical litigation support services working at the direction of such counsel, paralegals, and staff;
12                      (b) Not more than three (3) representatives of the Receiving Party who are officers or
13   employees of the Receiving Party, as well as their immediate staff, to whom disclosure is reasonably
14   necessary for this litigation, provided that each such person has agreed to be bound by the provisions of
15   the Protective Order by signing the “Acknowledgment and Agreement to Be Bound” (Exhibit A) the
16   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
17                      (c) Any outside Experts or Consultants (as defined in this Order) retained by the
18   Receiving Party to assist in this action, provided that disclosure is only to the extent necessary to
19   perform such work; and provided that: (i) such Expert or Consultant has agreed to be bound by the
20   provisions of the Protective Order by signing the “Acknowledgment and Agreement to Be Bound”
21   (Exhibit A); (ii) such Expert or Consultant accesses the materials in the United States only, and does not
22   transport them to or access them from any foreign jurisdiction; and (iii) no unresolved objections to such
23   disclosure exist after proper notice has been given to all Parties as set forth in Paragraph 7.4 below.
24   Without the express prior written consent of the party that produced the Protected Material, no Expert or
25   Consultant retained by a party in this matter shall have access to “CONFIDENTIAL” Discovery
26
27
     1
28    It may be appropriate under certain circumstances to require the Receiving Party to store any electronic Protected Material in password-
     protected form.

                                                                       10
     STIPULATED PROTECTIVE ORDER                                                                  CASE NO. 3:18-cv-05945-VC-SK
              Case 3:18-cv-05945-VC Document 74 Filed 04/25/19 Page 11 of 22



 1   Material produced by another party in this matter;
 2                  (d) the court and its personnel;
 3                  (e) court reporters and their staff, professional jury or trial consultants, and Professional
 4   Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the
 5   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 6                  (f) during their depositions, witnesses in the action to whom disclosure is reasonably
 7   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
 8   otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed deposition
 9   testimony or exhibits to depositions that reveal Protected Material must be separately bound by the court
10   reporter and may not be disclosed to anyone except as permitted under this Stipulated Protective Order.
11                  (g) the author or recipient of a document containing the information or a custodian or
12   other person who otherwise possessed or knew the information.
13                  (h) graphics, translation, design, and/or trial consulting personnel, having first agreed to
14   be bound by the provisions of the Protective Order by signing a copy of Exhibit A;
15                  (i) mock jurors who have signed the “Acknowledgment and Agreement to Be Bound”
16   (Exhibit A) agreeing not to publicly disclose Protected Material and to keep any information concerning
17   Protected Material confidential;
18                  (j) any mediator who is assigned to hear this matter, and his or her staff, subject to their
19   agreement to maintain confidentiality to the same degree as required by this Protective Order; and
20                  (k) any other person with the prior written consent of the Producing Party.
21          7.3     Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information
22   or Items. Unless otherwise ordered by the court or permitted in writing by the Designating Party, a
23   Receiving Party may disclose any information or item designated “HIGHLY CONFIDENTIAL –
24   ATTORNEYS’ EYES ONLY” only to:
25                  (a) the Receiving Party’s Counsel, provided that such Counsel is not involved in
26   competitive decision-making, as defined by U.S. Steel v. United States, 730 F.2d 1465, 1468 n.3 (Fed.
27   Cir. 1984), on behalf of a Party or a competitor of a Party, in this action, as well as employees of said
28   Counsel to whom it is reasonably necessary to disclose the information for this litigation and who have

                                                          11
     STIPULATED PROTECTIVE ORDER                                               CASE NO. 3:18-cv-05945-VC-SK
              Case 3:18-cv-05945-VC Document 74 Filed 04/25/19 Page 12 of 22



 1   signed the “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A;
 2                   (b) Any outside Experts or Consultants retained by the Receiving Party to assist in this
 3   action, provided that (1) disclosure is only to the extent reasonably necessary for this litigation, (2) to
 4   perform such work; and (3) provided that (i) such Expert or Consultant has agreed to be bound by the
 5   provisions of the Protective Order by signing the “Acknowledgment and Agreement to Be Bound”
 6   (Exhibit A); (ii) such Expert or Consultant is not involved in competitive decision-making, as defined by
 7   U.S. Steel v. United States, 730 F.2d 1465, 1468 n.3 (Fed. Cir. 1984), on behalf of a Party or a
 8   competitor of a Party; (iii) such Expert or Consultant accesses the materials in the United States only,
 9   and does not transport them to or access them from any foreign jurisdiction; and (iv) no unresolved
10   objections to such disclosure exist after proper notice has been given to all Parties as to whom the
11   procedures set forth in paragraph 7.4(a)(2), below, have been followed. Without the express prior
12   written consent of the party that produced the Protected Material, no Expert or Consultant retained by a
13   party in this matter shall have access to “HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS’
14   EYES ONLY” Discovery Material produced by another party in this matter;
15                  (c) the court and its personnel;
16                  (d) court reporters and their staff, professional jury or trial consultants, and Professional
17   Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the
18   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
19                  (e) the author or recipient of a document containing the information or a custodian or
20   other person who otherwise possessed or knew the information;
21                  (f) graphics, translation, design, and/or trial consulting personnel, having first agreed to
22   be bound by the provisions of the Protective Order by signing a copy of Exhibit A;
23                  (g) any mediator who is assigned to hear this matter, and his or her staff, subject to their
24   agreement to maintain confidentiality to the same degree as required by this Protective Order; and
25                  (h) any other person with the prior written consent of the Producing Party.
26          7.4     Procedures for Approving or Objecting to Disclosure of “CONFIDENTIAL” or
27   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items to Experts or
28   Consultants.

                                                           12
     STIPULATED PROTECTIVE ORDER                                                CASE NO. 3:18-cv-05945-VC-SK
                 Case 3:18-cv-05945-VC Document 74 Filed 04/25/19 Page 13 of 22



 1                       (a) Unless otherwise ordered by the court or agreed to in writing by the Designating
 2   Party, a Party that seeks to disclose to an Expert or Consultant (as defined in this Order) any information
 3   or item that has been designated “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
 4   EYES ONLY” pursuant to paragraph 7.3(b) first must make a written request to the Designating Party
 5   that (1) identifies the general categories of “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
 6   ATTORNEYS’ EYES ONLY” information that the Receiving Party seeks permission to disclose to the
 7   Expert or Consultant, (2) sets forth the full name of the Expert or Consultant and the city and state of his
 8   or her primary residence, (3) attaches a copy of the Expert’s or Consultant’s current curriculum vitae, (4)
 9   identifies the Expert’s or Consultant’s current employer(s) and title(s), (5) identifies each person or
10   entity from whom the Expert or Consultant has received compensation or funding for work in his or her
11   areas of expertise or to whom the expert has provided professional services, including in connection
12   with a litigation, at any time during the preceding five years,2 (6) identifies (by name and number of the
13   case, filing date, and location of court) any litigation in connection with which the Expert or Consultant
14   has offered expert testimony, including through a declaration, report, or testimony at a deposition or
15   trial, during the preceding five years, and (7) identifies the Expert’s or Consultant’s past and current
16   employment and consulting relationships, including direct relationships and relationships through
17   entities owned or controlled by the Expert, including but not limited to an identification of any
18   individual or entity with or for whom the Expert or Consultant is employed or to whom the Expert
19   provides consulting services relating to the design, development, operation, or patenting of mobile
20   applications.
21                       Further, the Expert or Consultant seeking to disclose Protected Material shall provide
22   such other information regarding the Expert’s or Consultant’s professional activities reasonably
23   requested by the Producing Party for it to evaluate whether good cause exists to object to the disclosure
24   of Protected Material to the outside expert or consultant. During the pendency of and for a period of two
25   (2) years after the final resolution of this action, including all appeals, the Party seeking to disclose
26
27
     2If the Expert believes any of this information is subject to a confidentiality obligation to a third-party, then the Expert should provide
28   whatever information the Expert believes can be disclosed without violating any confidentiality agreements, and the Party seeking to
     disclose to the Expert shall be available to meet and confer with the Designating Party regarding any such engagement.

                                                                           13
     STIPULATED PROTECTIVE ORDER                                                                       CASE NO. 3:18-cv-05945-VC-SK
               Case 3:18-cv-05945-VC Document 74 Filed 04/25/19 Page 14 of 22



 1   Protected Material shall immediately provide written notice of any change with respect to the Expert’s
 2   or Consultant’s involvement in the design, development, operation or patenting of digital music
 3   technology, portable electronic devices, cellular phones, or personal digital assistants, or the acquisition
 4   of intellectual property assets relating to digital music technology, portable electronic devices, cellular
 5   phones, or personal digital assistants. For purposes of this section, “good cause” shall include an
 6   objectively reasonable concern that the Expert or Consultant will, advertently or inadvertently, use or
 7   disclose Discovery Materials in a way or ways that are inconsistent with the provisions contained in this
 8   Order.
 9                   (b) A Party that makes a request and provides the information specified in the preceding
10   respective paragraphs may disclose the subject Protected Material to the identified Expert or Consultant
11   unless, within 14 days of delivering the request, the Party receives a written objection from the
12   Designating Party. Any such objection must set forth in detail the grounds on which it is based.
13                   (c) A Party that receives a timely written objection must meet and confer with the
14   Designating Party (through direct voice-to-voice dialogue) to try to resolve the matter by agreement
15   within seven days of the written objection. If no agreement is reached, the Party seeking to make the
16   disclosure to the Expert or Consultant may file a motion as provided in Civil Local Rule 7 (and in
17   compliance with Civil Local Rule 79-5, if applicable) seeking permission from the court to do so. Any
18   such motion must describe the circumstances with specificity, set forth in detail the reasons why the
19   disclosure to the Expert or Consultant is reasonably necessary, assess the risk of harm that the disclosure
20   would entail, and suggest any additional means that could be used to reduce that risk. In addition, any
21   such motion must be accompanied by a competent declaration describing the parties’ efforts to resolve
22   the matter by agreement (i.e., the extent and the content of the meet and confer discussions) and setting
23   forth the reasons advanced by the Designating Party for its refusal to approve the disclosure.
24            In any such proceeding, the Party opposing disclosure to the Expert or Consultant shall bear the
25   burden of proving that the risk of harm that the disclosure would entail (under the safeguards proposed)
26   outweighs the Receiving Party’s need to disclose the Protected Material to its Expert or Consultant.
27            If relief is sought, designated materials shall not be disclosed to the Person in question until the
28   Court resolves the objection.

                                                           14
     STIPULATED PROTECTIVE ORDER                                                 CASE NO. 3:18-cv-05945-VC-SK
                 Case 3:18-cv-05945-VC Document 74 Filed 04/25/19 Page 15 of 22



 1                       (d) An initial failure to object to an Expert or Consultant under this Paragraph shall not
 2   preclude the nonobjecting Party from later objecting to continued access by that Expert or Consultant for
 3   good cause. If an objection is made, the Designating Party and the Party seeking to disclose Protected
 4   Material information shall meet and confer (through direct voice-to-voice dialogue) within seven (7)
 5   days following the objection and attempt in good faith to resolve the dispute informally. If the dispute is
 6   not resolved, the Designating Party will have seven (7) days from the date of the meet and confer to seek
 7   relief from the Judge. The designated Expert or Consultant may continue to have access to information
 8   that was provided to such Expert or Consultant prior to the date of the objection. If a later objection is
 9   made, no further Protected Material shall be disclosed to the Expert or Consultant until the Court
10   resolves the matter or the Designating Party withdraws its objection. Notwithstanding the foregoing, if
11   the Designating Party fails to move within seven (7) business days after the meet and confer, further
12   Protected Material may thereafter be provided to the Expert or Consultant.
13   8.        PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
14   LITIGATION
15                       If a Party is served with a subpoena or a court order issued in other litigation that compels
16   disclosure of any information or items designated in this action as “CONFIDENTIAL” or “HIGHLY
17   CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” that Party must:
18                       (a) promptly notify in writing the Designating Party. Such notification shall include a
19   copy of the subpoena or court order;
20                       (b) promptly notify in writing the party who caused the subpoena or order to issue in the
21   other litigation that some or all of the material covered by the subpoena or order is subject to this
22   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
23                       (c) cooperate with respect to all reasonable procedures sought to be pursued by the
24   Designating Party whose Protected Material may be affected.3
25                       If the Designating Party timely seeks a protective order, the Party served with the
26
27
     3 The purpose of imposing these duties is to alert the interested parties to the existence of this Protective Order and to afford the
28   Designating Party in this case an opportunity to try to protect its confidentiality interests in the court from which the subpoena or order
     issued.

                                                                           15
     STIPULATED PROTECTIVE ORDER                                                                       CASE NO. 3:18-cv-05945-VC-SK
               Case 3:18-cv-05945-VC Document 74 Filed 04/25/19 Page 16 of 22



 1   subpoena or court order shall not produce any information designated in this action as
 2   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a
 3   determination by the court from which the subpoena or order issued, unless the Party has obtained the
 4   Designating Party’s permission. The Designating Party shall bear the burden and expense of seeking
 5   protection in that court of its confidential material – and nothing in these provisions should be construed
 6   as authorizing or encouraging a Receiving Party in this action to disobey a lawful directive from another
 7   court.
 8   9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
 9            LITIGATION
10                    (a)      The terms of this Order are applicable to information produced by a Non-Party in
11   this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
12   EYES ONLY.” Such information produced by Non-Parties in connection with this litigation is
13   protected by the remedies and relief provided by this Order. Nothing in these provisions should be
14   construed as prohibiting a Non-Party from seeking additional protections.
15                    (b)      In the event that a Party is required, by a valid discovery request, to produce a
16   Non-Party’s confidential information in its possession, and the Party is subject to an agreement with the
17   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
18                          1. promptly notify in writing the Requesting Party and the Non-Party that some or
19   all of the information requested is subject to a confidentiality agreement with a Non-Party;
20                          2. promptly provide the Non-Party with a copy of the Stipulated Protective Order in
21   this litigation, the relevant discovery request(s), and a reasonably specific description of the information
22   requested; and
23                          3. make the information requested available for inspection by the Non-Party.
24                    (c)      If the Non-Party fails to object or seek a protective order from this court within 14
25   days of receiving the notice and accompanying information, the Receiving Party may produce the Non-
26   Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks a
27   protective order, the Receiving Party shall not produce any information in its possession or control that
28

                                                            16
     STIPULATED PROTECTIVE ORDER                                                 CASE NO. 3:18-cv-05945-VC-SK
                 Case 3:18-cv-05945-VC Document 74 Filed 04/25/19 Page 17 of 22



 1   is subject to the confidentiality agreement with the Non-Party before a determination by the court.4
 2   Absent a court order to the contrary, the Non-Party shall bear the burden and expense of seeking
 3   protection in this court of its Protected Material.
 4   10.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 5             If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected Material
 6   to any person or in any circumstance not authorized under this Stipulated Protective Order, the
 7   Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized
 8   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)
 9   inform the person or persons to whom unauthorized disclosures were made of all the terms of this Order,
10   and (d) request such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
11   that is attached hereto as Exhibit A.
12             Unauthorized or inadvertent disclosure does not change the status of Discovery Material or
13   waive the right to hold the disclosed document or information as Protected.
14   11.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
15             MATERIAL
16             When a Producing Party gives notice to Receiving Parties that certain inadvertently produced
17   material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties are
18   those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). Such inadvertent disclosure will not
19   waive the applicable privilege and/or protection if a request for return of such inadvertently produced
20   Discovery Material is made promptly after the Producing Party learns of its inadvertent production.
21   This provision is not intended to modify whatever procedure may be established in an e-discovery order
22   that provides for production without prior privilege review. Pursuant to Federal Rule of Evidence
23   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a communication
24   or information covered by the attorney-client privilege or work product protection, the parties may
25   incorporate their agreement in the stipulated protective order submitted to the court.
26
27
     4
28    The purpose of this provision is to alert the interested parties to the existence of confidentiality rights of a Non-Party and to afford the
     Non-Party an opportunity to protect its confidentiality interests in this court.

                                                                            17
     STIPULATED PROTECTIVE ORDER                                                                        CASE NO. 3:18-cv-05945-VC-SK
              Case 3:18-cv-05945-VC Document 74 Filed 04/25/19 Page 18 of 22



 1   12.    MISCELLANEOUS
 2          12.1     Right to Further Relief. Nothing in this Order abridges the right of any person to seek its
 3   modification by the court in the future. By stipulating to this Order, the Parties do not waive the right to
 4   argue that certain material may require additional or different confidentiality protections than those set
 5   forth herein.
 6          12.2     Right to Assert Other Objections. By stipulating to the entry of this Protective Order no
 7   Party waives any right it otherwise would have to object to disclosing or producing any information or
 8   item on any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives any
 9   right to object on any ground to use in evidence of any of the material covered by this Protective Order.
10   This Order shall not constitute a waiver of the right of any Party to claim in this action or otherwise that
11   any Discovery Material, or any portion thereof, is privileged or otherwise non-discoverable, or is not
12   admissible in evidence in this action or any other proceeding.
13          12.3     Export Control. Disclosure of Protected Material shall be subject to all applicable laws
14   and regulations relating to the export of technical data contained in such Protected Material, including
15   the release of such technical data to foreign persons or nationals in the United States or elsewhere. The
16   Producing Party shall be responsible for identifying any such controlled technical data, and the
17   Receiving Party shall take measures necessary to ensure compliance.
18          12.4     Filing Protected Material. Without written permission from the Designating Party or a
19   court order secured after appropriate notice to all interested persons, a Party may not file in the public
20   record in this action any Protected Material. A Party that seeks to file under seal any Protected Material
21   must comply with Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant to a
22   court order authorizing the sealing of the specific Protected Material at issue. Pursuant to Civil Local
23   Rule 79-5, a sealing order will issue only upon a request establishing that the Protected Material at issue
24   is privileged, protectable as a trade secret, or otherwise entitled to protection under the law. If a
25   Receiving Party's request to file Protected Material under seal pursuant to Civil Local Rule 79-5(e) is
26   denied by the court, then the Receiving Party may file the Protected Material in the public record
27   pursuant to Civil Local Rule 79-5(e)(2) unless otherwise instructed by the court.
28          12.5     Termination of Matter and Retention of Jurisdiction. The Parties agree that the terms of

                                                          18
     STIPULATED PROTECTIVE ORDER                                                CASE NO. 3:18-cv-05945-VC-SK
              Case 3:18-cv-05945-VC Document 74 Filed 04/25/19 Page 19 of 22



 1   this Protective Order shall survive and remain in effect after the Final Determination of the above-
 2   captioned matter. The Court shall retain jurisdiction after Final Determination of this matter to hear and
 3   resolve any disputes arising out of this Protective Order.
 4          12.6    Successors. This Order shall be binding upon the Parties hereto, their attorneys, and their
 5   successors, executors, personal representatives, administrators, heirs, legal representatives, assigns,
 6   subsidiaries, divisions, employees, agents, retained consultants and experts, and any persons or
 7   organizations over which they have direct control.
 8          12.7    Burdens of Proof. Notwithstanding anything to the contrary above, nothing in this
 9   Protective Order shall be construed to change the burdens of proof or legal standards applicable in
10   disputes regarding whether particular Discovery Material is confidential, which level of confidentiality
11   is appropriate, whether disclosure should be restricted, and if so, what restrictions should apply.
12          12.8    Modification by Court. This Order is subject to further court order based upon public
13   policy or other considerations, and the Court may modify this Order sua sponte in the interests of
14   justice. The United States District Court for the Northern District of California is responsible for the
15   interpretation and enforcement of this Order. All disputes concerning Protected Material, however
16   designated, produced under the protection of this Order shall be resolved by the United States District
17   Court for the Northern District of California
18          12.9    Discovery Rules Remain Unchanged. Nothing herein shall alter or change in any way
19   the discovery provisions of the Federal Rules of Civil Procedure, the Local Rules for the United States
20   District Court for the Northern District of California or the Court’s own orders. Identification of any
21   individual pursuant to this Protective Order does not make that individual available for deposition or any
22   other form of discovery outside of the restrictions and procedures of the Federal Rules of Civil
23   Procedure, the Local Rules for the United States District Court for the Northern District of California, or
24   the Court’s own orders.
25   13.    FINAL DISPOSITION
26          Within 60 days after the final disposition of this action, as defined in paragraph 4, each
27   Receiving Party must return all Protected Material to the Producing Party or destroy such material. As
28   used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations, summaries,

                                                          19
     STIPULATED PROTECTIVE ORDER                                               CASE NO. 3:18-cv-05945-VC-SK
              Case 3:18-cv-05945-VC Document 74 Filed 04/25/19 Page 20 of 22



 1   and any other format reproducing or capturing any of the Protected Material. Whether the Protected
 2   Material is returned or destroyed, the Receiving Party must submit a written certification to the
 3   Producing Party (and, if not the same person or entity, to the Designating Party) by the 60-day deadline
 4   that affirms that the Receiving Party has not retained any copies, abstracts, compilations, summaries or
 5   any other format reproducing or capturing any of the Protected Material. Notwithstanding this provision,
 6   Counsel are entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and
 7   hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert reports,
 8   attorney work product, and consultant and expert work product, even if such materials contain Protected
 9   Material. Any such archival copies that contain or constitute Protected Material remain subject to this
10   Protective Order as set forth in Section 4 (DURATION).
11   14. DISCOVERY FROM EXPERTS OR CONSULTANTS
12                  (a)     Absent good cause, drafts of reports of testifying experts, and reports and other
13   written materials, including drafts, of consulting experts, shall not be discoverable.
14                  (b)     Reports and materials exempt from discovery under the foregoing Paragraph shall
15   be treated as attorney work product for the purposes of this action and Protective Order.
16          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
17    Dated: April 24, 2019                             /s/ Melody McGowin
                                                        Melody McGowin (pro hac vice)
18                                                      mmcgowin@piercebainbridge.com
                                                        PIERCE BAINBRIDGE BECK PRICE &
19                                                      HECHT LLP
                                                        20 West 23rd St., 5th Floor
20                                                      New York, NY 10010
                                                        Telephone: (212) 484-9866
21
                                                        Attorney for Plaintiff Social
22                                                      Technologies LLC
23

24

25

26
27

28

                                                          20
     STIPULATED PROTECTIVE ORDER                                               CASE NO. 3:18-cv-05945-VC-SK
              Case 3:18-cv-05945-VC Document 74 Filed 04/25/19 Page 21 of 22


      Dated: April 24, 2019                            /s/ Diana Torres
 1
                                                       Diana M. Torres (S.B.N. 162284)
 2                                                     diana.torres@kirkland.com
                                                       KIRKLAND & ELLIS LLP
 3                                                     333 South Hope Street
                                                       Los Angeles, California 90071
 4                                                     Telephone: (213) 680-8400
 5
                                                       Attorney for Defendant Apple Inc.
 6                                             CERTIFICATION
 7          Pursuant to Local Rule 5-1(i)(3), the filing attorney attests that she has obtained concurrence
 8   regarding the filing of this document from the indicated signatories to the document.
 9
      Dated: April 24, 2019                            /s/ Diana Torres
10                                                     Diana M. Torres

11

12   PURSUANT TO STIPULATION, IT IS SO ORDERED.

13

14   DATED: April 25, 2019                  _____________________________________
                                                 Judge Sallie Kim
15                                               United States Magistrate Judge
16

17

18
19

20

21

22

23

24

25

26
27

28

                                                        21
     STIPULATED PROTECTIVE ORDER                                             CASE NO. 3:18-cv-05945-VC-SK
              Case 3:18-cv-05945-VC Document 74 Filed 04/25/19 Page 22 of 22



 1                                                   EXHIBIT A
 2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3                  I, _____________________________ [print or type full name], of _________________
 4   [print or type full address], declare under penalty of perjury that I have read in its entirety and
 5   understand the Stipulated Protective Order that was issued by the United States District Court for the
 6   Northern District of California on [date] in the case of ___________ Social Technologies, LLC v. Apple,
 7   Inc., 18-CV-05945-VC. I agree to comply with and to be bound by all the terms of this Stipulated
 8   Protective Order and I understand and acknowledge that failure to so comply could expose me to
 9   sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose in any
10   manner any information or item that is subject to this Stipulated Protective Order to any person or entity
11   except in strict compliance with the provisions of this Order.
12                  I further agree to submit to the jurisdiction of the United States District Court for the
13   Northern District of California for the purpose of enforcing the terms of this Stipulated Protective Order,
14   even if such enforcement proceedings occur after termination of this action.
15                  I hereby appoint __________________________ [print or type full name] of
16   _______________________________________ [print or type full address and telephone number] as my
17   California agent for service of process in connection with this action or any proceedings related to
18   enforcement of this Stipulated Protective Order.
19

20   Date: _________________________________
21   City and State where sworn and signed: _________________________________
22

23   Printed name: ______________________________
24                  [printed name]
25

26   Signature: __________________________________
27                  [signature]
28

                                                           22
     STIPULATED PROTECTIVE ORDER                                                CASE NO. 3:18-cv-05945-VC-SK
